Case 2:20-cv-00596-JLB-NPM Document 25 Filed 12/04/20 Page 1 of 1 PageID 291




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

KAREN ERWINE,

             Plaintiff,

v.                                            Case No. 2:20-cv-00596-JLB-NPM

NATIONAL SPECIALITY INSURANCE
COMPANY,

             Defendant.
                                        /

                                      ORDER

      The parties have reached a settlement. (Doc. 24.) Pursuant to Local Rule

3.08(b), this action is DISMISSED, subject to the right of any party within sixty

days to: (1) submit a stipulated form of final order or judgment; or (2) move to

reopen the case for good cause. The Clerk is directed to close the case.

      ORDERED in Fort Myers, Florida, on December 4, 2020.
